Citation Nr: 1505251	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-21 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of death of a veteran.


REPRESENTATION

Appellant is represented by: Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is the surviving spouse of a veteran (the Veteran) who had active duty service from February 1972 to May 1973.  The Veteran died in October 2007.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the VA Pension Management Center located at the RO in St. Paul Minnesota.  Original jurisdiction over the claims file is with the RO in Los Angeles California.

In July 2013, the appellant presented testimony at a Board hearing, which was chaired at the RO by the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

At the time of the Veteran's death, there was a pending claim of entitlement to Special Monthly Pension based on the need for aid and attendance for accrued benefits purposes.  The RO granted this benefit for purposes of accrued benefits in the January 2010 rating decision.  There were no other pending claims of the Veteran at the time of his death.  

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.  


FINDINGS OF FACT

1.  In an unappealed January 2010 rating decision, the RO denied reopening of service connection for the cause of the Veteran's death.  

2.  To the extent the evidence associated with the claims file subsequent to the prior final rating decision relates to an unestablished fact necessary to substantiate the claim, it is cumulative or redundant of evidence already of record, and it does not raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The criteria for reopening the claim of entitlement to service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The CAVC has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

At the time of the Veteran's death in October 2007, service connection was in effect for myalgia of the lumbar area with muscle spasm (Diagnostic Code 5237), rated at 40 percent.  

The RO initially denied a claim of entitlement to service connection for the cause of the Veteran's death in a May 2008 rating decision (mailed May 29, 2008).  At the time of the May 2008 decision, the evidence included the death certificate, service treatment records, and VA outpatient records, as well as the appellant's written assertions.  The appellant also submitted an article addressing the role of Agent Orange in causation of cancers (received in April 2008).  The appellant noted a section of that article pertaining to an industrial accident in Germany which formed the basis of a study suggesting an increased risk of respiratory cancers with exposure to dioxin.  The appellant also submitted a VA Form 21-4138 in April 2008 on which she essentially speculated as to various means by which the Veteran may have been exposed to Agent Orange or other herbicides while serving in Frankfurt Germany.  

Although the appellant initiated an appeal of the May 2008 decision, she did not perfect the appeal following the RO's promulgation of a statement of the case on May 19, 2009.  The next correspondence from the appellant was received on November 12, 2009, more than one year after the May 29, 2008 mailing of the rating decision and more than 60 days after the May 19, 2009 mailing of the statement of the case.  

The appellant filed to reopen the claim in November 2009.  Additional evidence received includes a VA Form 21-4138 received in November 2009 on which the appellant again asserted that the Veteran was exposed to Agent Orange while in Germany.  Reopening of the claim was denied in a January 2010 rating decision.  The appellant did not appeal the January 2010 decision.  Moreover, as will be addressed in more detail below, she did not submit new and material evidence within one year of the May 2008 decision (see Buie v. Shinseki, 24 Vet. App. 242 (2010)).  Therefore, the decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.  

The evidence of record at the time of the January 2010 decision established that the cause of the Veteran's death was cardiorespiratory arrest due to multi-organ failure due to lymphoma.  Other significant conditions contributing to death but not resulting in the underlying cause included hypertension.  The evidence established that the cause of death was not directly incurred in service, but had onset years after service separation, that the Veteran did not have any Vietnam service to allow for a presumption of service connection for non-Hodgkin's lymphoma, and that the Veteran was not actually exposed to herbicide agents during his service.  In other words, the evidence substantiated the service connection element of (1) current disability, but did not substantiate the elements of (2) injury or disease in service, or (3) nexus.  Shedden, 381 F.3d at 1167.  

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In Shade v. Shinseki, 24 Vet. App. 100 (2010), the United States Court of Appeals for Veterans' Claims (Veterans Court) held that 3.159(c)(4) does not require new and material evidence as to each previously unproven element of a claim for the claim to be reopened and the duty to provide an examination triggered.  In a fact pattern where a prior denial was based on lack of current disability and nexus, the Veterans Court found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination. 

The appellant applied to have the previously denied claim reopened in March 2011.  Regarding applications for reopening filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Evidence received since the January 2010 rating decision includes the appellant's written submissions and hearing testimony.  A VA Form 21-4138 received in August 2011 includes assertions of herbicide exposure in service.  This is not new and material evidence as similar assertions were previously of record.  

On the notice of disagreement, the appellant asserted that the death certificate states "non-Hodgkin's Lymphoma muscle spasm contributing with multi-organ failure."  While the credibility of evidence is presumed for purposes of reopening, the appellant's assertion is no more than a reference to a document (the death certificate) that was already of record.  Contrary to the appellant's assertion, that document makes no reference to muscle spasm.  An inaccurate reference to the contents of the death certificate, which was already of record at the time of the prior final denial, is not new and material evidence.  

Attached to the VA form 9, the appellant purported to disagree with an August 8, 2005 rating decision.  There is no rating decision of that date.  Moreover, the appellant's purported notice of disagreement would be untimely as to any rating decision not already on appeal.  In the VA Form 9 and in her hearing testimony, the appellant again speculated as to possible exposure of the Veteran to Agent Orange while stationed in Germany.  This is not new and material evidence as she had submitted substantially similar speculation prior to the January 2010 decision.  

Thus, to the extent the evidence associated with the claims file subsequent to the January 2010 rating decision relates to an unestablished fact necessary to substantiate the claim, it is cumulative or redundant of evidence already of record and it does not raise a reasonable possibility of substantiating the claim.  Under these circumstances, the Board must conclude that new and material evidence to reopen the claim for service connection for the cause of the Veteran's death has not been received.  As such, the January 2010 decision remains final and the appeal must be denied.  As the appellant has not fulfilled the threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

The appellant does not assert that there has been any deficiency in the notice provided to her in July 2011 under the Veterans Claims Assistance Act of 2000 (VCAA) and she has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination); see for specific DIC requirements Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished), see also for specific reopening requirements VAOPGCPREC 6-2014, (in a claim to reopen, while VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, it is required "to explain what 'new and material evidence' means")(citing Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).

The RO has obtained pertinent medical records including the service treatment records and VA outpatient treatment reports; however, a VA medical opinion has not been obtained in this case.  Section 5103A(d) concerning obtaining VA medical examination or medical opinion is limited to claims for "disability compensation."  See DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  In DeLaRosa, the Federal Circuit explained that disability compensation is defined as a "monthly payment made by VA to a veteran 'if the Veteran is disabled as a result of a personal injury or disease...while in active service if the injury or disease was incurred or aggravated in line of duty.'"  Id. at 1322, n.1.  Therefore, by definition, § 5103A(d) does not pertain to a DIC claim. 

Nevertheless, in a DIC case, VA must, as part of the duty to assist, "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit."  38 U.S.C. § 5103A(a)(1); Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008).  According to the Federal Circuit, this requirement obligates VA to assess whether it is necessary to obtain a medical opinion in order to substantiate a claim.  Id.  VA is only excused from making reasonable efforts to provide assistance, if requested, when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C. § 5103A(a)(2).

Here, as new and material evidence has not been received, a VA medical opinion would not aid in substantiating the claim.  The evidence of record substantiates only that a disability existed at the time of death.  The evidence does not substantiate any injury or disease in service.  Accordingly, an opinion is not necessary.  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2014).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the Board hearing, the undersigned Veterans Law Judge informed the appellant of the basis for the RO's denial of her claim and of the evidence necessary to reopen and substantiate the claim.  Moreover, the file was left open for 60 days in order to supplement the record.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.


ORDER

Reopening of service connection for the cause of the Veteran's death is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


